             Case 2:12-cr-00033-JD Document 513 Filed 12/04/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES                                                         CRIMINAL ACTION

                    v.

    EVENS CLAUDE                                                          NO. 12-33-01

DuBois, J.                                                                                   December 3, 2020

                                            MEMORANDUM

     I.       INTRODUCTION

           Pro se defendant, Evens Claude, is an inmate at the Federal Detention Center in

Philadelphia, Pennsylvania (“FDC Philadelphia”). Presently before the Court is Pro Se

Defendant’s Motion for Release Due to Extraordinary and Compelling Circumstances Pursuant

to 18 U.S.C. [§] 3582(c)(1)(A)(i) (Document No. 501, filed September 9, 2020). For the reasons

that follow, the Motion is denied.

     II.      BACKGROUND

           On February 15, 2013, pro se defendant was found guilty on two counts of bank fraud,

six counts of access device fraud, eight counts of aggravated identity theft, and counterfeit

currency conspiracy and substantive offenses following a jury trial. He was sentenced by the

Court on August 29, 2014 to, inter alia, 232 months’ imprisonment. His estimated release date is

October 25, 2028. Def.’s Mot. 3.

           On August 27, 2020, pro se defendant filed a request for compassionate release with the

Warden of FDC Philadelphia. Def.’s Mot. 3; Def.’s Ex. 18. The Warden did not respond.1


1
 A defendant may only petition a court for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) after
(1) “fully exhaust[ing] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on [his]
behalf” or (2) “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The Third Circuit has held that “strict compliance with
§ 3582(c)(1)(A)’s exhaustion requirement” has “critical . . . importance.” United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020).
             Case 2:12-cr-00033-JD Document 513 Filed 12/04/20 Page 2 of 6




Def.’s Mot. 3. On September 9, 2020, pro se defendant filed the pending Motion for

Compassionate Release.2 In the Motion, pro se defendant argues he should receive an eight-year

sentence reduction—making him immediately eligible for release—because he provided

“substantial assistance to the D.E.A. of New Jersey.” Def.’s Mot. 2. The motion is based on the

argument that while at the Federal Correctional Institution at Fort Dix, New Jersey, pro se

defendant and another inmate “helped the D.E.A. busted [sic] someone with multiple kilos of

cocaine.”3 Id. According to pro se defendant, the other inmate received a four-year sentence

reduction under Federal Rule of Criminal Procedure Rule 35(b). Id. Pro se defendant claims

that his own “substantial assistance was far more substantial than” the other inmate’s, and so he

should “receiv[e] a sentence reduction of atleast [sic] twice” that of the other inmate. Id. at 8.

           The government filed a Response on September 24, 2020. Pro se defendant filed a Reply

on October 5, 2020. The Motion is thus ripe for decision.

    III.      DISCUSSION

                  a. Applicable Law

           18 U.S.C. § 3582(c) allows a sentencing court to reduce a term of imprisonment in three

circumstances: (1) where “extraordinary and compelling reasons warrant such a reduction,”

known as compassionate release; (2) upon a motion filed pursuant to Federal Rule of Criminal

Procedure 35; and (3) “in the case of a defendant who has been sentenced to a term of



2
  This is pro se defendant’s sixth Motion for Compassionate Release. The first Motion, filed May 26, 2020, was
marked withdrawn by agreement. The second Motion, filed June 3, 2020, was denied and dismissed on August 25,
2020 because pro se defendant’s alleged health conditions did not present extraordinary and compelling
circumstances. Pro se defendant has filed a Motion for Reconsideration of that Memorandum and Order. The third,
fourth, and fifth Motions were “denied without prejudice to pro se defendant’s right to file a single motion in which
he includes reference to all facts and arguments not covered in his initial motions for compassionate release and the
Court’s Memorandum and Order dated August 25, 2020.” Document No. 498.
3
  Pro se defendant does not state when these alleged events occurred. Although the government disputes the extent
of pro se defendant’s assistance in the drug trafficking investigation, the government reports the investigation
occurred in June 2015 and led to an arrest in January 2016. Gov’t’s Resp. at 4.

                                                         2
          Case 2:12-cr-00033-JD Document 513 Filed 12/04/20 Page 3 of 6




imprisonment based on a sentencing range that has subsequently been lowered.” 18 U.S.C.

§ 3582(c). Pro se defendant seeks a sentence reduction pursuant to the first of the three bases for

relief under 18 U.S.C. § 3582(c)(1)(A)—extraordinary and compelling reasons

       Under § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194 (2018), a federal prisoner may petition a court for compassionate release based on

“extraordinary and compelling reasons” after first requesting compassionate release from the

prison warden. 18 U.S.C. 3582(c)(1)(A)(i). Generally, “extraordinary” means “[b]eyond what is

usual, customary, regular, or common,” and a “compelling need” is a “need so great that

irreparable harm or injustice would result if it is not met.” United States v. Rodriguez, 451 F.

Supp. 3d 392, 401 (E.D. Pa. 2020) (quoting Extraordinary, Black’s Law Dictionary (11th ed.

2019)). For purposes of § 3582(c)(1)(A)(i), “extraordinary and compelling reasons” were

previously defined by a policy statement in § 1B1.13 of the United States Sentencing Guidelines,

which cited the medical condition, age, and family circumstances of the defendant along with

“other reasons” as determined by the BOP. U.S.S.G. § 1B1.13 cmt. n.1(A)-(D). Although courts

have concluded that this policy statement is no longer binding after enactment of the First Step

Act, the “old policy statement provides helpful guidance” for courts applying § 3582(c)(1)(A)(i).

United States v. Beck, No. 13-cr-186, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019); see

also Coleman v. United States, No. CV 20-1769, 2020 WL 2079406, at *6 (E.D. Pa. Apr. 30,

2020) (DuBois, J.).

       If a court finds that a defendant presents extraordinary and compelling reasons warranting

compassionate release, the court then considers whether the defendant would present “a danger

to any other person or to the community, as provided in 18 U.S.C.§ 3142(g),” U.S.S.G.

§ 1B1.13(2), and whether a sentence reduction would be consistent with the factors enumerated



                                                 3
          Case 2:12-cr-00033-JD Document 513 Filed 12/04/20 Page 4 of 6




in 28 U.S.C. § 3582(c)(1)(A). United States v. Babbitt, No. 18-cr-384, 2020 WL 6153608, at

*19 (E.D. Pa. Oct. 21, 2020).

               b. Pro Se Defendant’s Motion for Compassionate Release

       Pro se defendant argues the “substantial assistance” he allegedly provided the

government in the prison drug investigation constitutes “extraordinary and compelling reasons”

justifying his release under 18 U.S.C. § 3582(c)(1)(A). Def.’s Mot. 2. In response, the

government argues, inter alia, that a “[r]eduction of sentence for post-sentencing cooperation

requires a Rule 35 motion from the government” and therefore cannot be raised by a defendant

through a motion for compassionate release under § 3582(c)(1)(A). Gov’t’s Resp. at 6. The

Court agrees with the government on this issue.

       Under Rule 35, the government may file a motion to reduce a defendant’s sentence “if the

defendant, after sentencing, provided substantial assistance in investigating or prosecuting

another person.” Fed. R. Cr. P. 35(b)(1). A defendant is not permitted to file a Rule 35 Motion

to reduce his own sentence. Id.

       Although pro se defendant does not seek relief under Rule 35, his Motion is based on the

proposition that substantial assistance may constitute an extraordinary and compelling reason for

a sentence reduction. Significantly, there is no authority for the proposition that the First Step

Act amended Rule 35 so as to permit defendants to seek a reduction of a sentence for substantial

assistance.

       Prior to the First Step Act, the Bureau of Prisons “had the exclusive authority to move for

a sentence reduction” based on extraordinary and compelling reasons. Babbitt, 2020 WL

6153608, at *5. However, the BOP made “inconsistent and infrequent use of the compassionate

release mechanism.” Id. In response, Congress changed the process for obtaining



                                                  4
               Case 2:12-cr-00033-JD Document 513 Filed 12/04/20 Page 5 of 6




compassionate release, allowing defendants, after exhausting administrative remedies, to move

for a sentence reduction. Id. In this way, Congress shifted the BOP’s “gatekeeping” role of

identifying “extraordinary and compelling reasons” to the courts. Id. at 8.

           In contrast, Congress has taken no such action with respect to Rule 35 motions. Pro se

defendant has presented no authority, nor has the Court found any, that suggests Congress

intended the First Step Act to authorize a defendant to seek release for substantial assistance, as

provided in Rule 35, under the guise of a motion for compassionate release. The Court thus

concludes that only the government may file a motion seeking a sentence reduction for

substantial assistance. Although courts may consider a defendant’s substantial assistance insofar

as it is a relevant factor in each step of the compassionate release framework, substantial

assistance is not itself an extraordinary and compelling reason warranting compassionate release

under § 3582(c)(1)(A)(i). See United States v. Nunez, No. 17-cr-58-1, 2020 WL 5237272, at *5

(E.D. Pa. Sept. 1, 2020) (considering defendant’s substantial assistance as evidence that

defendant was not a danger to the community); United States v. Scarpa, No. 94-cr-1119-1, 2020

WL 6591455, at *1 (E.D.N.Y Nov. 11, 2020) (considering defendant’s substantial assistance as

evidence of defendant’s rehabilitation but noting that rehabilitation alone is not an extraordinary

and compelling reason); United States v. Glover, No. 11-cr-290, 2020 WL 5712397, at *3 (E.D.

La. Sept. 24, 2020) (considering defendant’s substantial assistance in the court’s analysis of the

§ 3553 factors). Accordingly, the Court concludes pro se defendant has not presented

extraordinary and compelling reasons justifying his release.4




4
    Because of the Court’s ruling, it does not address the other issues raised in the motion papers.

                                                             5
           Case 2:12-cr-00033-JD Document 513 Filed 12/04/20 Page 6 of 6




   IV.      CONCLUSION

         For the foregoing reasons, Pro Se Defendant’s Motion for Release Due to Extraordinary

and Compelling Circumstances Pursuant to 18 U.S.C. [§] 3582(c)(1)(A)(i) is denied. An

appropriate order follows.




                                                6
